DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-19 arewithdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08-01-2022
Applicant's election with traverse of the product invention in the reply filed on 08-01-2022 is acknowledged.  The traversal is on the ground(s) that there is not a sufficient burden in examining them together.  This is not found persuasive because as stated in the restriction requirement they are directed toward different statutory categories and the product can be formed by different methods than those disclosed, creating a serious burden in examining the diverging subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2008/0203529) in view of Sheng (ACS Appl. Mater. Interfaces 2016, 8, 33821−33828)

Claims 1, 4, 8, 9, and 20:  Kang discloses a semiconductor device [0003] that comprises a thin film structure formed on a substrate (base layer) comprising: 
a first conductive film (electrode) 110 on the substrate (base layer) 100 (Fig. 1);
a second conductive film (electrode) 150 on the substrate 100;
a dielectric layer structure 140 that includes a first dielectric material layer 120 between the first electrode 110 and the second electrode 150 [0024].  The dielectric layer structure includes a metal oxide and has a crystal phase that includes a tetragonal crystal structure (claim 4) [0028].  The first dielectric material layer is exemplified to be between 2 and 10nm thick (20-100Ang)[0031].
	Kang teaches that the second electrode can be deposited by ALD and is made from conductive materials[0061], but it does not specifically teach using an indium oxide material as a seed layer for the second electrode.
	Sheng is also directed towards forming semiconductor devices with conductive layers and teaches using ALD deposition for the different layers.  However, it further teaches that indium oxides layers, such as IZO (indium zinc oxide) are  good candidates for the conductive layers in these devices , due to its excellent mobility, chemical stability, and smooth surface (introduction).   It further teaches that ALD deposition comprises depositing many small layers, with each layer forming the surface upon which the next layer is grown (which is reasonably a seed layer for the subsequent films).  It teaches that each of these layers can be (for example) 0.18nm (results and discussion and Table 1).
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an indium oxide layer, such as IZO (claim 8) as the conductive layer of Kang, since they were known to be good conductive layers for semiconductor devices and doing so would produce no more than predictable results.
	Thus, it would have also been obvious to a person of ordinary skill in the art at the time of invention to deposit the layers by ALD, with an IZO seed layer, such as the exemplified 0.18nm thick , being first deposited on the first dielectric layers as the first cycle of the ALD process upon which the second conductive layer is deposited, since ALD was taught by both Kang and Sheng to be useful for such devices and that would be the result of doing so.
	The 0.18nm thick seed layer (claim 9) is thinner than the 2-10nm thick first dielectric layer, thus reading upon the required relationship between them (claims 1 and 20).

Claim 2:  The thin film structure of claim 1, wherein the first dielectric material layer comprises at least one of ZrO2 [0027].  

Claim 3:  Kang teaches the first dielectric material layer is exemplified to be between 2 and 10nm thick (20-100Ang)[0031], which overlaps with applicant’s claimed range.
	MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”

Claim 4:  Kang teaches the crystal phase comprises a tetragonal crystal phase [0028].  

Claims 6-7: The thin film structure of claim 1, further comprising a second dielectric material layer 130 , with the the second dielectric material layer between the first conductive layer and the first dielectric material layer in one exemplary embodiment [0026] including a metal oxide including a component different from a component of the first dielectric material layer, such as one being ZrO2 and the other being HfO2 [0027],and configured to promote crystallization of the first dielectric material layer [0060].  


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2008/0203529) in view of Sheng (ACS Appl. Mater. Interfaces 2016, 8, 33821−33828) in view of Muller (Nano Lett. 2012, 12, 8, 4318–4323).
The first dielectric material of Kang does not specifically teach if its HfO2 or ZrO2 dielectric films have paraelectric properties[0027].  However, Muller teaches that pure HfO2 and ZrO2 as well as their mixtures are known to have paraelectric properties (page 4318).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the dielectric films of Kang to have paraelectric properties, since such materials were though to have such properties and doing so would produce no more than predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712